Case 5:16-cv-10444-JEL-MKM ECF No. 1836, PageID.65359 Filed 06/23/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.                 Judith E. Levy
                                           United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

    AMENDED1 ORDER REGARDING SETTLEMENT-RELATED
     OBJECTIONS AND MOTIONS AND SETTING DATES FOR
      JULY 2021 DISCOVERY AND STATUS CONFERENCES

       Co-Liaison Counsel filed a proposed agenda item from Plaintiffs

 Lowery and Chapman who requests to know whether the Court will hold

 oral argument on the Motion to Review and Respond to Hourly Billing

 and Costs and for Discovery of Bone Scan Information (ECF No. 1710,

 corrected ECF No. 1719; second correction ECF No. 1722). (ECF No.

 1831.)

       The Court views this motion as part of Lowery and Chapman’s

 objections to the settlement (see, e.g., ECF Nos. 1534, 1536, 1537, 1538)


       1 This Order amends ECF No. 1835. This Order correctly reflects the date set
 forth below on page two as Thursday July 15, 2021.
Case 5:16-cv-10444-JEL-MKM ECF No. 1836, PageID.65360 Filed 06/23/21 Page 2 of 3




 and their response to Plaintiffs’ motion for attorney fees (see, e.g., ECF

 No. 1557, corrected ECF No. 1562). Accordingly, the Court will hear oral

 argument on the motion on the Thursday July 15, 2021, at the fairness

 hearing. (See Notice and Agenda for Final Approval and Fairness

 Hearing Related to Partial Settlement, ECF No. 1814.)

       The Court will not hold a status conference on June 30, 2021.

 The next status conference is scheduled for Tuesday July 27, 2021 at

 3:30 pm.2 Parties are to file proposed agenda items in Case No. 16-10444

 by Wednesday July 14, 2021. Individual liaison counsel should collect

 proposed agenda items from all counsel representing individual plaintiffs

 and submit those proposed items in a single filing. The Court will issue

 an agenda in advance of the hearing.

       The Court will set aside July 7, 2021 at 2:30pm and July 21, 2021

 at 2:30pm for video discovery conferences, if needed. All discovery

 dispute submission protocols remain the same.

       IT IS SO ORDERED.

 Dated: June 23, 2021                         s/Judith E. Levy
 Ann Arbor, Michigan                          JUDITH E. LEVY


       2 Please note the day and time change from the usual date and time. Counsel
 who wish to participate will be required to log in no later than 3:15 pm and to have
 their cameras on when appearances are being confirmed.
                                          2
Case 5:16-cv-10444-JEL-MKM ECF No. 1836, PageID.65361 Filed 06/23/21 Page 3 of 3




                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on June 23, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       3
